UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 99-50858
                           Summary Calendar


                    DANNY ZACEK; ALBERT SANDOVAL,

                                                  Plaintiffs-Appellants,


                                   VERSUS


               NORTH EAST INDEPENDENT SCHOOL DISTRICT,

                                                     Defendant-Appellee.




            Appeal from the United States District Court
                  For the Western District of Texas
                           (SA-98-CV-533-OG)
                            March 28, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Danny Zacek and Albert Sandoval (hereinafter "plaintiffs")

sued   their   employer,   North   East     Independent   School   District

(hereinafter "NEISD") in state district court in Bexar County,

Texas, alleging (1) claims for retaliation for whistle blower

activities of plaintiffs under chapter 21 of the Texas Labor Code;

(2) discrimination because of national origin in violation of Title

VII of the 1964 Civil Rights Act; and (3) retaliation for filing


       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claims under Title VII of the Civil Rights Act.         NEISD removed the

case to the federal district court on grounds of federal question;

and after substantial discovery, NEISD moved for summary judgment.

The district judge referred the summary judgment motion to the

magistrate judge for memorandum and recommendation under 28 U.S.C.

§ 636(d); and the magistrate judge filed a 26-page memorandum and

report recommending that the court grant NEISD’s motion for summary

judgment    because   plaintiffs   had   failed   to   identify   evidence

creating a genuine issue of material fact as to an essential

element of each of their claims.         Plaintiffs filed objections to

the magistrate judge’s report and the district judge entered an

eight-page order accepting the magistrate judge’s recommendations.

Accordingly, the district court entered a final judgment in favor

of NEISD and denying relief to plaintiffs.             Plaintiffs timely

appealed.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the summary judgment

record.     For the reasons stated by the magistrate judge in her

memorandum and report which were adopted by the district court in

its order filed July 13, 1999, we have concluded that the final

judgment entered by the district court on July 13, 1999, should be

and the same is hereby

                 AFFIRMED.




                                    2